Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001024
                                                       14-AUG-2014
                                                       12:20 PM



                           SCPW-14-0001024

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CORY S. WAIALEALE, Petitioner,

                                 vs.

        KATHLEEN A. WATANABE, Judge of the Circuit Court
    of the Fifth Circuit, State of Hawai#i; BERT Y. MATSUOKA,
           Chairman of the Hawai#i Paroling Authority;
     LISA M. ITOMURA, Deputy Attorney General, Respondents.


                        ORIGINAL PROCEEDING
             (CR. NO. 02-1-0317; S.P.P. NO. 13-1-0005)

          ORDER DENYING APPLICATION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Cory Waialeale’s
application for writ of mandamus, filed on July 29, 2014, the
documents attached thereto and submitted in support thereof, and
the record, it appears that Petitioner is seeking similar relief
in the circuit court and Petitioner fails to demonstrate that he
has a clear and indisputable right to a favorable decision or
that the Respondent Judge committed a flagrant and manifest abuse
of discretion in presiding over the post-conviction proceeding to
date.   Petitioner, therefore, is not entitled to the requested
writ of mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action); Honolulu Advertiser, Inc. v. Takao, 59 Haw.
237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is    not
intended to supersede the legal discretionary authority of the
trial courts, cure a mere legal error, or serve as a legal remedy
in lieu of normal appellate procedure; rather, it is meant to
restrain a judge of an inferior court who has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act); In re Disciplinary Bd. of Hawai#i Supreme Court, 91
Hawai#i 363, 368, 984 P.2d 688, 693 (1999) (mandamus relief is
available to compel an official to perform a duty allegedly owed
to an individual only if the individual’s claim is clear and
certain, the official’s duty is ministerial and so plainly
prescribed as to be free from doubt, and no other remedy is
available).   Accordingly,
          IT IS HEREBY ORDERED that the application for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, August 14, 2014.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson